Citation Nr: 1142273	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-27 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea and insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to May 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board has recharacterized the issue of entitlement to service connection for insomnia broadly to include entitlement to service connection for a sleep disorder, to include sleep apnea and insomnia, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a sleep disorder which he contends began during his military service.  

An examination is required when there is (1) evidence of a current disability; (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  See 38 C.F.R. § 3.159(c)(4) (2011).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the third prong is a low threshold.

A September 2010 split-night polysomnogram report from Dr. B. notes a diagnosis moderate obstructive sleep apnea syndrome with moderate oxygen desaturations.  A November 2010 record reflects that the Veteran's daytime alertness and energy level had improved with use of a continuous positive airway pressure machine.

His service treatment records reveal that a September 1985 precomissioning physical showed the appellant to stand five feet ten inches tall, and to weigh 153 pounds.  By November 2000, the appellant weighed 194 pounds.  By July 2005, he weighed 205 pounds and was measured to stand five feet eleven inches tall.

The service treatment records also include several records detailing the appellant's complaints of insomnia, including in August, October, November 2000; and March 2006.  In September 2006, i.e., within five months of service separation, a VA dental report noted a possible history of sleep apnea.  He reported in his February 2008 notice of disagreement that he had trouble staying asleep at night and had been given sleeping pills in the past.  He also reported that the sleep problems never went away and he gave up seeking treatment.

The Veteran is competent to report a history trouble sleeping beginning during service and continuing to date.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (the appellant is competent to testify regarding symptoms capable of lay observation). 

Considering the evidence of record, the Board finds that a VA examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon.

On remand, the Veteran should be given the opportunity to submit any additional medical records from Dr. B. or any other treatment provider or to authorize VA to obtain these records on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he submit records from Dr. B. or any other provider who has cared for a sleep disorder.  The Veteran may also submit an authorization for release of these records.  Upon receipt of any appropriate authorization, the RO/AMC should request any records identified.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Following the above, the RO/AMC should schedule the Veteran for an examination to determine the nature and etiology of any diagnosed sleep disorder.  All indicated tests necessary to determine the etiology of any diagnosed sleep disorder must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examining physician.  The examining physician is to opine whether it is at least as likely as not that any diagnosed sleep disorder, to include sleep apnea and insomnia, was incurred in or is otherwise related to active military service.  The physician is to provide a complete rationale for any opinion offered.  

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of any diagnosed sleep disorder is unknowable.

3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remanded issue.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


